Exhibit 10.1

PROMISSORY NOTE

 

$70,000.00

Dated as of March 6, 2015

Cambridge Capital Acquisition Corporation (“Maker”) promises to pay to the order
of Benjamin Gordon or his successors or assigns (“Payee”) the principal sum of
Seventy Thousand Dollars and No Cents ($70,000.00) in lawful money of the United
States of America, on the terms and conditions described below.

1. Principal. The principal balance of this Note shall be repayable on the
consummation of the Maker’s initial merger, capital stock exchange, asset
acquisition or other similar business combination with one or more businesses or
entities (a “Business Combination”). Payee understands that if a Business
Combination is not consummated, this Note will not be repaid and all amounts
owed hereunder will be forgiven.

2. Interest. No interest shall accrue on the unpaid principal balance of this
Note.

3. Application of Payments. All payments shall be applied first to payment in
full of any costs incurred in the collection of any sum due under this Note,
including (without limitation) reasonable attorneys’ fees, then to the payment
in full of any late charges and finally to the reduction of the unpaid principal
balance of this Note.

4. Events of Default. The following shall constitute Events of Default:

 

  (a) Failure to Make Required Payments. Failure by Maker to pay the principal
of this Note within five (5) business days following the date when due.

 

  (b) Voluntary Bankruptcy, Etc. The commencement by Maker of a voluntary case
under the Federal Bankruptcy Code, as now constituted or hereafter amended, or
any other applicable federal or state bankruptcy, insolvency, reorganization,
rehabilitation or other similar law, or the consent by it to the appointment of
or taking possession by a receiver, liquidator, assignee, trustee, custodian,
sequestrator (or other similar official) of Maker or for any substantial part of
its property, or the making by it of any assignment for the benefit of
creditors, or the failure of Maker generally to pay its debts as such debts
become due, or the taking of corporate action by Maker in furtherance of any of
the foregoing.

 

  (c) Involuntary Bankruptcy, Etc. The entry of a decree or order for relief by
a court having jurisdiction in the premises in respect of Maker in an
involuntary case under the Federal Bankruptcy Code, as now or hereafter
constituted, or any other applicable federal or state bankruptcy, insolvency or
other similar law, or appointing a receiver, liquidator, assignee, custodian,
trustee, sequestrator (or similar official) of Maker or for any substantial part
of its property, or ordering the winding-up or liquidation of its affairs, and
the continuance of any such decree or order unstayed and in effect for a period
of 60 consecutive days.

5. Remedies.



--------------------------------------------------------------------------------

  (a) Upon the occurrence of an Event of Default specified in Section 4(a),
Payee may, by written notice to Maker, declare this Note to be due and payable,
whereupon the principal amount of this Note, and all other amounts payable
thereunder, shall become immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived, anything contained herein or in the documents evidencing the same to the
contrary notwithstanding.

 

  (b) Upon the occurrence of an Event of Default specified in Sections 4(b) and
4(c), the unpaid principal balance of, and all other sums payable with regard
to, this Note shall automatically and immediately become due and payable, in all
cases without any action on the part of Payee.

6. Conversion. Upon consummation of a Business Combination, the Payee shall have
the option, but not the obligation, to convert the principal balance of this
Note, in whole or in part at the option of the Payee, into units (“Units”) of
the Maker at a price of $10.00 per Unit; provided, however, that the Payee shall
be permitted to convert this Note only if the stockholders of the Maker or the
target business in any such Business Combination, whichever may be required in
connection with such Business Combination, have approved the issuance of the
Units to the Payee if such approval is necessary under applicable rules. The
Units will be identical to the “units” (as such term is defined in the Maker’s
final prospectus for its initial public offering, dated December 17, 2013). As
promptly after notice by Payee to Maker to convert the principal balance of this
Note, which must be made at least 24 hours prior to the consummation of the
Business Combination, as reasonably practicable and after Payee’s surrender of
this Note, Maker shall have issued and delivered to Payee, without any charge to
Payee, a certificate or certificates (issued in the name(s) requested by Payee)
for the number of Units of Maker issuable upon the conversion of this Note.

7. Waivers. Maker and all endorsers and guarantors of, and sureties for, this
Note waive presentment for payment, demand, notice of dishonor, protest, and
notice of protest with regard to the Note, all errors, defects and imperfections
in any proceedings instituted by Payee under the terms of this Note, and all
benefits that might accrue to Maker by virtue of any present or future laws
exempting any property, real or personal, or any part of the proceeds arising
from any sale of any such property, from attachment, levy or sale under
execution, or providing for any stay of execution, exemption from civil process,
or extension of time for payment; and Maker agrees that any real estate that may
be levied upon pursuant to a judgment obtained by virtue hereof, on any writ of
execution issued hereon, may be sold upon any such writ in whole or in part in
any order desired by Payee.

8. Unconditional Liability. Maker hereby waives all notices in connection with
the delivery, acceptance, performance, default, or enforcement of the payment of
this Note, and agrees that its liability shall be unconditional, without regard
to the liability of any other party, and shall not be affected in any manner by
any indulgence, extension of time, renewal, waiver or modification granted or
consented to by Payee, and consents to any and all extensions of time, renewals,
waivers, or modifications that may be granted by Payee with respect to the
payment or other provisions of this Note, and agree that additional makers,
endorsers, guarantors, or sureties may become parties hereto without notice to
them or affecting their liability hereunder.



--------------------------------------------------------------------------------

9. Notices. Any notice called for hereunder shall be deemed properly given if
(i) sent by certified mail, return receipt requested, (ii) personally delivered,
(iii) dispatched by any form of private or governmental express mail or delivery
service providing receipted delivery, (iv) sent by telefacsimile or (v) sent by
e-mail, to the following addresses or to such other address as either party may
designate by notice in accordance with this Section:

If to Maker:

Cambridge Capital Acquisition Corporation

525 South Flagler Drive, Suite 201

West Palm Beach, FL 33401

mig@cambridgecapital.com

If to Payee:

Benjamin Gordon

c/o Cambridge Capital Acquisition Corporation

525 South Flagler Drive, Suite 201

West Palm Beach, FL 33401

ben@bgsa.com

Notice shall be deemed given on the earlier of (i) actual receipt by the
receiving party, (ii) the date shown on a facsimile transmission confirmation,
(iii) the date on which an e-mail transmission was received by the receiving
party’s on-line access provider (iv) the date reflected on a signed delivery
receipt, or (v) two (2) Business Days following tender of delivery or dispatch
by express mail or delivery service.

10. Construction. This Note shall be construed and enforced in accordance with
the domestic, internal law, but not the law of conflict of laws, of the State of
New York.

11. Severability. Any provision contained in this Note which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

IN WITNESS WHEREOF, Maker, intending to be legally bound hereby, has caused this
Note to be duly executed by its President and Chief Financial Officer the day
and year first above written.

[Signature Page Follows]



--------------------------------------------------------------------------------

CAMBRIDGE CAPITAL ACQUISITION CORPORATION By:

/s/ Mitchell Gordon

Name: Mitchell Gordon Title: President and Chief Financial Officer

[Signature Page to Promissory Note]